        Case 3:18-cv-00439-RCJ-WGC Document 66 Filed 03/29/21 Page 1 of 4




                                  UNITED STATES DISTRICT COURT

                                          DISTRICT OF NEVADA


  IN RE ORMAT TECHNOLOGIES, INC.


                                                          Case No. 3:18-cv-00439-RCJ
  DERIVATIVE LITIGATION




   ORDER APPROVING DERIVATIVE SETTLEMENT AND ORDER OF DISMISSAL
                         WITH PREJUDICE


          This matter came before the Court on Plaintiff’s motion for final approval of the settlement

(“Settlement”) set forth in the Stipulation of Settlement, dated July 10, 2020 (the

“Stipulation”). Due and adequate notice having been given of the Settlement as required in

Preliminary Approval Order, and the Court having considered all papers filed and proceedings had

herein, and otherwise being fully informed in the premises and good cause appearing therefore, IT

IS HEREBY ORDERED, ADJUDGED AND DECREED that:

          1.          This District Court Approval Order incorporates by reference the definitions in the

Stipulation, and unless otherwise defined herein, all capitalized terms used herein shall have the

same meanings as set forth in the Stipulation.


         2.           This Court has jurisdiction over the subject matter of the Consolidated Derivative

Action, including all matters necessary to effectuate the Settlement, and over all parties to the

Consolidated Derivative Action, including, but not limited to, the Plaintiff, Ormat Technologies,

Inc. (“Ormat”), current Ormat Securities Holders, and the Settling Defendants.


 AMERICAS 102813275
        Case 3:18-cv-00439-RCJ-WGC Document 66 Filed 03/29/21 Page 2 of 4




          3.          The Court finds that the notice provided to Ormat stockholders was the best notice

practicable under the circumstances of these proceedings and of the matters set forth therein,

including the Settlement set forth in the Stipulation, to all Persons entitled to such notice. The

notice fully satisfied the requirements of Federal Rule of Civil Procedure 23.1 and due process.

         4.           The Consolidated Derivative Action and all claims contained therein, as well as all

of the Released Claims, are dismissed with prejudice. As among Plaintiff, the Settling Defendants

and Ormat, the parties are to bear their own costs, except as otherwise provided in the Stipulation.


          5.          The Court finds that the terms of the Stipulation are fair, reasonable and adequate

as to each of the Settling Parties, and hereby finally approves the Stipulation and Settlement in all

respects, and orders the Settling Parties to perform its terms to the extent the Settling Parties have

not already done so.

          6.          The Court hereby makes an award of fees and expenses to Plaintiffs’ Counsel in

the amount of $399,000.00 and grants a case contribution award to Plaintiff in the amount of

$5,000.00.

          7.          Plaintiff (acting on his own behalf and derivatively on behalf of Ormat and its

stockholders), Ormat, all other Ormat Securities Holders, for good and sufficient consideration,

the receipt and adequacy of which are hereby acknowledged, shall be deemed to have, and by

operation of law and of the Judgment shall have, fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived and discharged and dismissed with prejudice each and

every one of the Released Claims against the Released Persons.

          8.          Plaintiff (acting on his own behalf and derivatively on behalf of Ormat and its

stockholders), Ormat and Ormat’s Related Parties, all other Ormat Securities Holders, for good

and sufficient consideration, the receipt and adequacy of which are hereby acknowledged, shall be



 AMERICAS 102813275                                    2
        Case 3:18-cv-00439-RCJ-WGC Document 66 Filed 03/29/21 Page 3 of 4




forever barred and enjoined from commencing, instituting or prosecuting any of the Released

Claims against any of the Released Persons. Nothing herein shall in any way impair or restrict the

rights of any Settling Party to enforce the terms of the Stipulation.

          9.          Neither the Stipulation nor the Settlement, including any Exhibits attached hereto,

nor any act performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement: (a) is or may be deemed to be or may be offered, attempted to be offered or used in

any way as a concession, admission or evidence of the validity of any Released Claims, or of any

fault, wrongdoing or liability of the Released Persons or Ormat; or (b) is or may be deemed to be

or may be used as a presumption, admission or evidence of, any liability, fault or omission of any

of the Released Persons or Ormat in any civil, criminal, administrative, or other proceeding in any

court, administrative agency, tribunal or other forum. Neither this Stipulation nor the Settlement

shall be admissible in any proceeding for any purpose, except to enforce the terms of the

Settlement, and except that any of the Released Persons and Ormat may file or use the Stipulation,

the District Court Approval Order and/or the Judgment, in any action that may be brought against

them in order to support a defense or counterclaim based on principles of res judicata, collateral

estoppel, full faith and credit, release, good faith settlement, standing, judgment bar or reduction

or any other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

          10.         During the course of the litigation, the parties and their respective counsel at all

times complied with the requirements of Rule 11 of the Federal Rules of Civil Procedure and all

other similar laws relating to the institution, prosecution, defense or settlement of the Consolidated

Derivative Action. No party or Related Party shall assert any claims for violation of Rule 11 of

the Rules of Civil Procedure or any similar laws relating to the institution, prosecution, defense or

settlement of the Consolidated Derivative Action. The Settling Parties agree that the Released



 AMERICAS 102813275                                    3
        Case 3:18-cv-00439-RCJ-WGC Document 66 Filed 03/29/21 Page 4 of 4




Claims are being settled voluntarily after consultation with an experienced mediator and competent

legal counsel who were fully competent to assess the strengths and weaknesses of their respective

clients’ claims of defenses.

          11.         Without affecting the finality of this District Court Approval Order and the

Judgment in any way, this Court hereby retains continuing and exclusive jurisdiction over the

Consolidated Derivative Action and the parties to the Stipulation to enter any further orders as may

be necessary to effectuate, implement and enforce the Stipulation and the Settlement provided for

therein and the provisions of this District Court Approval Order.

          12.         This District Court Approval Order and the Judgment is a final and appealable

resolution in the Actions as to all claims and the Court directs immediate entry of the Judgment

forthwith by the Clerk in accordance with Rule 58, Federal Rules of Civil Procedure, dismissing

the Actions with prejudice.



                                                         IT IS SO ORDERED:

                                                         _______________________________

                                                         HONORABLE ROBERT C. JONES
                                                         UNITED STATES DISTRICT COURT
                                                         DISTRICT OF NEVADA


                                                         DATED:        March 29, 2021.




 AMERICAS 102813275                                 4
